Honorable ~Jul'i'an
                  Montgomery
State Highway kgineer
Austin, Texas

Dear Sir:                      Opinion No. O-1043
                               Re: For what period of time may a
                                    passenger motor vehicle from
                                    out of state remain in Texas
                                    without the payment of regis-
                                    tration fees in this State?

            Your request for an opinion as to what period of
time a passenger motor vehicle which is properly registered
in another state or county for the current registration
year may remsin in Texas without the payment of registra-
tion fees in this state if the owner or operator of such
vehicle is employed in Texas, has been received by this
department.

            We are enclosing a ccpy of an opinion by this
department to. the Honorable E. P. Jennings, June 22, 1939,
which we believe will throw some light upon your question.

            Section 3 of Article 827b of .our Penal Code re-
quires:
                 "The non-resident owner or operator
            of any passenger car shall within twenty-
            five days after commencing to operate such
            vehicle, or causing or permitting it to be
            operated within this State apply to the
            Department, through any County Tax Collector,
            for the temporary registration thereof upon
            the appropriate officialfrom   stating there-
            in the name and home address of the owner
            and appropriate official from stating there-
            in the name and home address~ of the owner
            and the temporary address, if any, of the
            owner or operator while within this State,
            the registration number of said vehicle
Honorable Julian Montgomery, page 2 O-1043



             assigned thereto in the stat,e or c,ountry
             in which the owner is a res,ident,. . .II

             The last sentence of the above article reads as fol-
lows:

                  "Each such application shall be ac-
             companied by a fee of fifty cents, ten
             cents to be retained by the Tax Collector
             and fifteen cents to be placed in the
             General Funds of the county ;Yhere col-
             lected and twenty-fitie cents to be re-
             mitted on Monday of each week to the
             State Highway Department, together with
             a copy of such receipt."

              Section 4 of Article ,827b of our Penal Code provides
that under such registration a non-resident though employed
in Texas may operate his motor vehicle upon the highways of
this state not exceeding one hundred and tvyentg,days from the
date of issuance of said certificate. You.will observe that
the person inquired about in your letter may operate his
motor vehicle in this state for a period of twenty-five days
without the payment of any fee, but if he expects to remain
after the expiration of twenty-five days he must make appli-
cation for a license or non-resident registration prior to
the expiration of the twenty-five days. The fee. for a non-
resident re istrationis fifty cents as provided in Section
3, Article 8 27b of our Penal Code. Upon receipt of a non-
resident registration the vehicle may be operated for one hun-
dred and twenty days from the date of issuance of such receipt
without the payment of the customary registration fee.

                              Yours very truly

                         ATTORNEY GENERAL OF TEXAS

                         BY          Morris Hodges
                                         Assistant

MH:FL--pam
ENCLOSURE

APPROVED JUL 18 1939
W. F. MOORg
FIRST ASSISTANT
ATTORNEY GENERAL

APPROVED OPINION COMMITTEE
BY WRK, CHAIRMAN